          Case 1:19-cv-10964-PKC Document 111 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
FIRST DATA MERCHANT SERVICES LLC

                                   Plaintiff,                            19- cv-10964 (PKC)

                 -against-                                               ORDER


MM DEVELOPMENT COMPANY d/b/a
PLANET 13; SISTEM COMMERCE CITY LLC
d/b/a SILVER STEM FINE CANNABIS; KTZ
HOLDINGS, INC. d/b/a SILVER STEM; GTR
SOURCE, LLC; NEW YORK CITY MARSHAL
STEPHEN W. BIEGEL; ML FACTORS
FUNDING LIMITED LIABILITY COMPANY;
PELICAN COMMUNICATIONS, INC. d/b/a
THE PELICAN GROUP; LINX CARD, INC.;
and GIVV, INC.,

                                    Defendants.
-----------------------------------------------------------x


   ORDER GRANTING FIRST DATA’S UNOPPOSED MOTION FOR DISCHARGE,
     RELIEF FROM LIABLITY, PERMANENT INJUNCTION PURSUANT TO
                 STATUTORY INTERPLEADER ACTION


                 First Data Merchant Services LLC (“First Data”) filed an Unopposed Motion for

Discharge, Relief from Liability, Permanent Injunction Pursuant to Statutory Interpleader

Action, and Award of Attorney’s Fees and Costs. The Court, having considered the Motion and

the other pleadings and supporting evidence in this case, and finding that the relief requested is

supported by the record and promotes the effectiveness of the interpleader action, GRANTS the

Unopposed Motion for First Data’s Discharge, Relief from Liability, and Permanent Injunction

pursuant to Statutory Interpleader Action. The request for an Award of Attorney’s Fees and
         Case 1:19-cv-10964-PKC Document 111 Filed 11/19/20 Page 2 of 2




Costs is WITHDRAWN. Accordingly, First Data is hereby DISMISSED from the case WITH

PREJUDICE. In addition, the Court GRANTS the permanent injunction.



IT IS HEREBY ORDERED:
               Any and all individuals and/or entities who assert entitlement to any portion of the

funds interpled in the Court’s registry—including but not limited to Defendants MM

Development Company d/b/a Planet 13, Pelican Communications, Inc. d/b/a The Pelican Group,

and Linx Card, Inc.—are enjoined from initiating or prosecuting any and all claims, cross-

claims, counterclaims, third-party claims, or any other claims against First Data Merchant

Services LLC relating in any manner whatsoever to the funds deposited in the Court’s registry or

their related transactions, including but not limited to any of the claims pled in MM

Development Company, Inc. d/b/a Planet 13 v. Linx Card et al., Case No. C19-02278 pending in

the Superior Court of California, Contra Costa County or in any other case in any other forum in

the United States.

               SO ORDERED.



Dated: New York, New York
       November 19, 2020
